Per Curiam.
Appellant recovered a judgment against respondent for personal services and the trial court granted a new trial on the ground that the evidence did not sustain the verdict.
No useful purpose will he served by reciting the facts. In our opinion an examination of the testimony shows that the trial court was fully warranted in its action and it is certain that the evidence does not present a clear case of error on the part of the trial judge which must exist before this court will interfere. Getty v. Hutton, 110 Wash. 429, 188 Pac. 497, and cases cited.
The judgment is affirmed.